In a support proceeding pursuant to Family Court Act article 4, the father appeals from (1) an order of the Family Court, Kings County (Mayeri, S.M.), dated October 21, 2005, which, inter alia, directed him to pay the sum of $440 per week for the support of the mother and the *844parties’ three children, and (2) an order of the same court (Silber, J.), dated December 5, 2005, which denied his objections to the order dated October 21, 2005.
Ordered that the appeal from the order dated October 21, 2005 is dismissed, without costs or disbursements, as that order was superseded by the order dated December 5, 2005; and it is further,
Ordered that the order dated December 5, 2005 is affirmed, without costs or disbursements.
In its order dated December 5, 2005 the Family Court properly denied the father’s objections to the Support Magistrate’s order dated October 21, 2005. The documents which the father attempted to submit in support of his objections, allegedly establishing a disability and reduced income, were not offered by the father at the October 21, 2005 proceeding before the Support Magistrate (see Matter of Lahrs v Lahrs, 158 AD2d 944 [1990]) and, therefore, were not considered.
Furthermore, the letter from the father’s employer, which the father submitted to the Support Magistrate on October 21, 2005, failed to relate his alleged disability to any reduction of income. Moreover, he failed to adduce any other proof of disability and, in fact, he answered in the negative the Support Magistrate’s question as to whether he had any medical condition.
The father’s remaining contentions are without merit. Miller, J.E, Spolzino, Ritter and Lifson, JJ., concur.